MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Mar 24 2020, 10:19 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary J. Stock                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        March 24, 2020

E.P. and C.P. (Minor Children),                          Court of Appeals Case No.
                                                         19A-JC-2450
And
                                                         Appeal from the Hendricks
A.A. (Mother),                                           Superior Court
Appellant-Respondent,                                    The Honorable Karen M. Love,
                                                         Judge
        v.                                               Trial Court Cause No.
                                                         32D03-1904-JC-28 &
Indiana Department of Child                              32D03-1904-JC-29
Services,
Appellee-Petitioner.



Riley, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020                   Page 1 of 18
                                     STATEMENT OF THE CASE
[1]   Appellant-Respondent, A.A. (Mother), appeals the trial court’s Order

      adjudicating her minor children, E.P. and C.P. (collectively, the Children), to

      be children in need of services (CHINS).


[2]   We affirm.


                                                    ISSUE
[3]   Mother presents the court with one issue on appeal, which we restate as:

      Whether sufficient evidence supported the trial court’s determination that its

      coercive intervention was necessary to protect the Children.


                          FACTS AND PROCEDURAL HISTORY
[4]   Mother and L.P. (Father) 1 were married in 2005. The couple had two

      daughters while married, E.P., born October 22, 2005, and C.P., born January

      30, 2008. Mother and Father divorced in 2009. They remarried in 2011 but

      divorced for a second time in 2013. Mother was awarded custody of the

      Children after each divorce. Father did not pay child support or exercise

      parenting time between the marriages or after the second divorce. Mother and

      the Children lived in Brownsburg, Indiana.




      1
          Father is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 2 of 18
[5]   The Children developed behavioral issues such as stealing, hoarding food,

      disrespectful behavior, and physical aggression. In the one and one-half years

      they were in the Brownsburg school system, E.P. received twenty behavioral

      reports for possessing items that did not belong to her, acting out, and physical

      aggression. C.P. had thirteen behavior reports, all of which were for physical

      aggression.


[6]   On February 12, 2018, E.P. admitted that she had obtained the Brownsburg

      School Corporation’s credit card information and used it to make an

      unauthorized purchase of snacks, an act that would have been fraud if

      committed by an adult. E.P. was adjudicated to be a delinquent child and was

      placed in school-based therapy and life skills training. In August 2018, Mother

      became convinced that E.P. had tried to poison her with a tainted piece of

      watermelon. The Children later reported that Mother became irate and that

      Mother had choked and beaten them. After this incident, Mother took E.P. for

      a brain examination. E.P. violated her probation once by stealing snacks,

      which caused her probation to be extended to April 7, 2019. E.P. successfully

      completed her probation, and her therapy and life skills training were

      discontinued. Mother did not prepare for the discontinuation of E.P.’s services

      by arranging for her to receive treatment elsewhere.


[7]   On April 12, 2019, Officer Elizabeth Danai (Officer Danai) of the Brownsburg

      Police Department was dispatched to Mother’s home on a report that E.P. had

      run away. Officer Danai had been told to be on the lookout for a female with

      no shirt on, and, on the way to Mother’s home, she spotted E.P., who had no

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 3 of 18
      shirt or shoes on and was clad only in a bra and shorts. When Officer Danai

      told E.P. that she would be returned to Mother’s home, E.P. began to cry

      uncontrollably. E.P. asked Officer Danai repeatedly not to take her home

      because she was scared. E.P. reported that Mother had hit her forty to forty-

      five times with a belt. E.P. had raw patches and severe bruising on her

      buttocks, a welt on the side of her face, and a cut on her lip.


[8]   Mother was arrested and taken into custody. The Department of Child Services

      (DCS) was alerted, and the Children were placed in kinship care. During an

      interview with a DCS worker, Mother admitted that she had struck E.P. with a

      belt and that she had caused the injuries to E.P.’s buttocks. Mother denied that

      she had caused any other injury to E.P. and claimed that E.P.’s other injuries

      were self-inflicted.


[9]   On April 15, 2019, DCS filed a petition seeking to have the Children declared

      to be CHINS. DCS alleged neglect, abuse, and that the rebuttable statutory

      presumption in favor of a CHINS finding would arise based on the April 12,

      2019, incident. Also on April 15, 2019, the State filed an Information, charging

      Mother with Level 6 felony battery on a person less than fourteen years old.

      On April 25, 2019, after the Children were interviewed and reported Mother’s

      reaction to the August 2018 watermelon incident, the State filed a separate

      Information, charging Mother with Level 6 felony strangulation, two Counts of

      Level 6 felony battery on a child less than fourteen years old, and two Counts of

      Level 6 felony criminal confinement. No-contact orders were issued in both the

      criminal cases.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 4 of 18
[10]   DCS did not initially place the Children with Father because Mother reported

       that, as a juvenile, Father had sexually abused his sister. DCS investigated

       Mother’s report, including contacting Father’s sister, who denied any abuse

       took place. DCS found Mother’s report to be unsubstantiated. Father moved

       the trial court to have the Children placed with him. On May 15, 2019, and

       June 19, 2019, the trial court held hearings on Father’s motion. Father testified

       that he had not exercised visitation or paid child support because Mother had

       not responded to his attempts at contact and had prevented him from seeing the

       Children. Father also felt that Mother had lied to the Children and told them

       that Father did not love them or want them in his life. Mother testified that

       Father was mentally unstable and that he had attempted suicide in 2006. The

       trial court ordered that the Children would be placed with Father and that

       Mother, who had been successful at having the no-contact orders lifted in her

       criminal cases, would exercise therapeutic supervised parenting time.


[11]   On July 16, 2019, the trial court held a fact-finding hearing on DCS’ CHINS

       petition. When asked whether she had beaten E.P. on April 12, 2019, or had

       ever beaten the Children, Mother invoked her Fifth Amendment right and did

       not answer. The trial court granted DCS’ request to draw a negative inference

       from Mother’s invocation of her right to remain silent. Mother accused Father

       of domestic violence against her and testified that she felt it was in the

       Children’s best interests not to have Father in their lives. Mother denied that

       the Children had any abnormal behavioral issues apart from the watermelon

       incident. Mother had been employed previously as a parenting time supervisor


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 5 of 18
       for DCS and felt that experience would be adequate to effectively navigate the

       Children’s behavior on her own. Mother characterized the April 12, 2019,

       incident as “isolated,” and denied a pattern of abuse against the Children. (Tr.

       Vol. I, p. 223). Mother felt that DCS and the Children’s CASA were

       misrepresenting the truth to the trial court and that the Children were just

       telling DCS and the CASA what they wanted to hear.


[12]   By the time of the July 16, 2019, fact-finding hearing, Father was experiencing

       behavioral issues with the Children. Two reports of abuse or neglect had been

       reported to DCS while the Children were in Father’s care, neither of which

       were substantiated by DCS. Father accused Mother of influencing the Children

       against him while she exercised parenting time. Father had scheduled an initial

       appointment for therapy for the Children the day of the hearing at Midtown,

       which was not the mental health services provider referred by DCS.


[13]   According to E.P.’s former probation officer, more could have been done to

       rehabilitate E.P. after her probation was completed. The Children’s DCS

       permanency family case manager, Lori Urick (FCM Urick), testified that on

       April 12, 2019, in addition to being hit on the buttocks, E.P. reported that

       Mother had hit her twice on the head with the belt. After speaking with E.P.

       and observing her injuries and interviewing Mother, FCM Urick concluded that

       Mother had caused E.P.’s injuries. Mother had told FCM Urick that Mother

       had been abused as a child and that she did not feel that she abused the

       Children. FCM Urick had concerns for the Children’s physical safety if they

       were returned to Mother’s care. FCM Urick felt that Mother’s and Father’s

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 6 of 18
       failure to co-parent had negatively affected the Children, it was important for

       the Children to have both parents in their lives, and that it was necessary for

       Mother and Father to find an effective manner in which to co-parent. FCM

       Urick remarked that there was so much contradictory information involved in

       the case that it was important for DCS to stay involved with the family and that

       the Children had ingrained behaviors and underlying issues that needed to be

       addressed. When asked whether DCS had considered an informal adjustment

       for the family, FCM Urick confirmed that it had not been considered because

       the problems confronting the family were “quite deep and large.” (Tr. Vol. I, p.

       197).


[14]   The Children’s CASA opined that the Children needed DCS’s involvement to

       address their behavior issues and to deal with the trauma that they had

       experienced. The CASA felt that the Children required a long-term service plan

       and that the family required more services than could be addressed by an

       individual parent. The CASA testified that it was in the Children’s best

       interests to remain involved with the family.


[15]   On September 3, 2019, the Children were re-detained by DCS and placed with

       their previous kinship care because Father had requested that DCS remove the

       Children from his home due to behavioral issues. On September 5, 2019, the

       trial court entered its Order declaring the Children to be CHINS. In support of

       its determination, the trial court entered the following relevant findings and

       conclusions:



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 7 of 18
        35. The [Children] have suffered trauma from excessive physical
        discipline, extreme hostility between their parents and
        abandonment by their father all of which have contributed to the
        [Children’s] behavior issues.


        36. [The Children] need therapy and they also need therapeutic
        parenting with both parents. The [c]ourt finds the coercive
        intervention of the court is necessary for the [Children] to receive
        the therapy they need including therapeutic parenting and/or
        family counseling.


        ****


        39. The evidence from Mother, Father, the school records and
        observation of FCM Urick . . . all show that [the Children’s]
        behavior is very challenging.


        ****


        44. The parents have not co-parented in five years. Father
        blames Mother for his poor relationship with the [Children].
        Mother doesn’t want Father to be involved in the [Children’s]
        lives. These parents will not co-parent without the coercive
        intervention of DCS and this [c]ourt.


        ****


        49. Mother disclosed to FCM Urick that she was physically
        abused as a child. Mother denies to FCM Urick that she has
        “abused” her children. Mother reported to FCM Urick that the
        [Children] are manipulative.


        50. The [C]hildren’s behavior issues are extensive and the [c]ourt
        agrees they need professional help. Psychological evaluations of
Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 8 of 18
        [the Children] are needed to determine the scope of services the
        [C]hildren need.


        51. [] FCM Urick does not know who will pay for services at
        Midtown. It is essential that the [C]hildren receive services
        without interruption. Therefore, unless DCS can confirm that
        Medicaid will pay for the services for the [C]hildren at Midtown
        and that Midtown will cooperate and provide reports to DCS the
        [C]hildren shall be provided a referral from DCS for all services
        and shall receive services from a DCS-contracted provider.


        ****


        55. The [c]ourt does not believe [Mother] will do anything to
        help the [Children] establish a relationship with their Father
        without the coercive intervention of the [c]ourt.


        ****


        58. [] The [c]ourt finds [the Children] are CHINS because of the
        cumulative evidence that these girls need professional help to
        address their behavior issues and their parents need professional
        help in order to safely supervise these girls.


        ****


        60. [E.P.] exhibits very challenging behavior at [Mother’s] home
        and at school. Mother’s physical discipline is very excessive and
        unless Mother learns alternative appropriate discipline techniques
        and actually uses them, [E.P.] is at risk in [Mother’s] care for
        additional beatings by [M]other which could cause permanent
        physical injury to [E.P.] and certain[ly] will seriously endanger
        and/or impair [E.P.’s] mental and emotional condition.


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 9 of 18
       (Appellant’s App. Vol. II, pp. 96-100). The trial court concluded that the

       Children were in need of care, treatment or rehabilitation that they were not

       receiving and that they were unlikely to be provided without the coercive

       intervention of the court.


[16]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[17]   Mother challenges the evidence supporting the trial court’s determination that

       its coercive intervention was necessary to ensure that the Children received the

       services they needed. Our standard of review of a trial court’s CHINS

       determination is well-settled: We do not reweigh the evidence or judge witness

       credibility. In re S.D., 2 N.E.3d 1283, 1286 (Ind. 2014). We consider only the

       evidence which supports the trial court’s decision and the reasonable inferences

       to be drawn from that evidence. Id. at 1287. In addition, where, as here, the

       trial court has entered findings of fact and conclusions of law sua sponte, for

       issues that were covered by the trial court’s findings, we consider whether the

       evidence supports those findings and whether the findings support the

       judgment. Matter of N.C., 72 N.E.3d 519, 523 (Ind. Ct. App. 2017). We do not

       set aside the trial court’s findings or judgment unless they are clearly erroneous,

       meaning that finding is not supported in the record or that the judgment relies

       upon an incorrect legal standard. Id. Any issues not covered by the trial court’s

       findings are reviewed under a general judgment standard wherein we may


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 10 of 18
       affirm the judgment if it is sustainable on any basis supported by the evidence.
Id. In addition, DCS was required to prove that the Children were CHINS by a

       preponderance of the evidence. See Ind. Code § 31-34-12-3.


                                            II. Coercive Intervention

[18]   DCS sought to have the Children adjudicated CHINS under Indiana Code

       section 31-34-1-1, which provides as follows:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent . . . to supply the child with
               necessary food, clothing, shelter, medical care, education, or
               supervision . . . and


               (2) the child needs care, treatment, or rehabilitation that:


                        (A) the child is not receiving; and


                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


[19]   DCS additionally alleged that E.P. was a CHINS pursuant to Indiana Code

       section 31-34-1-2(a), which provides that DCS must prove all the same

       elements, except that instead of proving neglect, DCS must show that the

       child’s “physical or mental health is seriously endangered due to injury by the

       act or omission of the child’s parent[.]” See I.C. § 31-34-1-2(a)(1). DCS further


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 11 of 18
       alleged that the rebuttable statutory presumption in favor of a CHINS finding

       had arisen. Mother only challenges the trial court’s determination that its

       coercive intervention was necessary.


                                    A. E.P. and the Rebuttable Presumption

[20]   DCS alleged that E.P. was a CHINS based on the April 12, 2019, incident.

       Indiana Code section 31-34-12-4 provides that


               [a] rebuttable presumption is raised that the child is a child in
               need of services because of an act or omission of the child’s
               parent . . . if the [S]tate introduces competent evidence of
               probative value that:

                        (1) the child has been injured;

                        (2) at the time the child was injured, the parent . . .:

                                (A) had the care, custody, or control of the child; or

                                (B) had legal responsibility for the care, custody, or
                                control of the child;

                        (3) the injury would not ordinarily be sustained except for
                        the act or omission of a parent . . .; and

                        (4) there is a reasonable probability that the injury was not
                        accidental.


       Once this showing is made, the rebuttable presumption that a child is a CHINS

       applies to all the statutory CHINS elements, including the “coercive

       intervention” element. See Ind. Dep’t of Child Servs. v. J.D., 77 N.E.3d 801, 809

       n.3 (Ind. Ct. App. 2017), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 12 of 18
[21]   Here, DCS presented evidence that on April 12, 2019, E.P. sustained injuries to

       her head, lip, and buttocks; Mother had repeatedly struck E.P. with a belt;

       Mother had legal custody of E.P. and the injury would not have been sustained

       except for Mother’s act of beating E.P. with the belt; and there was a reasonable

       probability that the injury was not accidental because Mother admitted that she

       had intentionally struck E.P. The trial court entered findings consistent with

       this evidence. Therefore, the rebuttable presumption arose that E.P. was a

       CHINS. See I.C. § 31-34-12-4.


[22]   In addition, the trial court could have reasonably concluded that Mother failed

       to rebut this presumption because Mother invoked her Fifth Amendment right

       when asked if she had beaten E.P. on April 12, 2019, from which the trial court

       was permitted to draw the negative inference that she had. See In re A.G., 6
N.E.3d 952, 957 (Ind. Ct. App. 2014) (holding that “the privilege against self-

       incrimination does not prohibit the trier of fact in a civil case from drawing

       adverse inferences from a witness’ refusal to testify[.]”). The trial court was not

       obligated to credit Mother’s reports to DCS workers that the injuries to E.P.’s

       head and face were self-inflicted. Because DCS met its burden on the

       presumption, which the trial court could have reasonably concluded was not

       rebutted, the trial court’s determination on the “coercive intervention” element

       as to E.P. was also supported by the evidence. See J.D., 77 N.E.3d at 809 n.3.


                 B. Other Evidence Supporting the “Coercive Intervention” Determination

[23]   Even if the rebuttable presumption had not been met or had been rebutted, we

       would still conclude that sufficient evidence sustained the trial court’s “coercive

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 13 of 18
       intervention” determination as to the Children. The aim of a CHINS inquiry is

       to determine if a child’s circumstances require services that are unlikely to be

       provided absent court intervention. Matter of E.Y., 126 N.E.3d 872, 877 (Ind.

       Ct. App. 2019). Accordingly, the focus of a CHINS inquiry is on the condition

       of the child or children, not on the culpability of the parents. In re N.E., 919
N.E.2d 102, 105 (Ind. 2010). However, not every endangered child is a CHINS

       “permitting the State’s parens patriae intrusion into the ordinarily private sphere

       of the family.” In re S.D., 2 N.E.3d at 1287. Requiring that DCS prove that the

       parents lack the ability to provide for the child absent court intervention guards

       against unwarranted State intrusion in family life. Id. The focus is on the best

       interests of the child and whether the child requires assistance that the parents

       are not willing or able to provide. Id. The CHINS statute does not require that

       the court wait until a tragedy occurs to intervene; rather, a child is a CHINS

       when he is endangered by parental action or inaction. In re C.K., 70 N.E.3d
359, 364 (Ind. Ct. App. 2016), trans. denied.


[24]   Here, Mother and Father displayed an incredible amount of animosity toward

       each other. For instance, Mother accused Father of molesting his sister,

       causing the Children to be placed initially with a kinship placement instead of

       him. That allegation was discredited by DCS’ investigation. Mother also

       stated in open court that Father had traded contact with his daughters for child

       support. For his part, Father accused Mother of withholding the Children from

       him, even though he paid no child support or ever moved the court in the

       divorce proceedings to modify parenting time. Father also accused Mother of

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 14 of 18
       influencing the Children against him. The trial court found that the

       dysfunctional dynamic between Father and Mother had harmed the Children

       and that they required professional intervention to address it. Neither Father

       nor Mother had sought any family therapy prior to DCS involvement, and

       given Mother’s behavior towards Father and her statement at the fact-finding

       that she felt the Children were better off without Father in their lives, the trial

       court reasonably concluded that its coercive intervention was necessary to

       procure the family therapy the Children required so that their parents could

       learn to effectively co-parent.


[25]   Mother’s attempts to downplay the seriousness of the Children’s behavioral

       issues and her reaction to their behavior further supported the trial court’s

       determination. Despite E.P.’s twenty school write-ups, E.P.’s true-finding for

       fraud, and C.P.’s thirteen school write-ups, all of which were for aggressive

       behavior, Mother testified that the Children had no abnormal behavioral issues

       apart from the watermelon incident. There is no evidence that Mother had

       arranged or was planning to arrange for E.P. to continue receiving therapy after

       her fraud probation services ended. Rather, Mother felt that her experience as a

       DCS parenting time supervisor qualified her to handle the Children’s serious

       behavioral issues. Mother told a DCS worker that the injuries on E.P.’s head

       and lip were self-inflicted. Mother denied to FCM Urick that she abused the

       Children.


[26]   The trial court found that Mother’s discipline of the Children was excessive,

       and that she needed professional assistance to reform her methods of discipline

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 15 of 18
       so that a tragedy would not occur. Given that Mother denied that the Children

       had abnormal behavior issues or that she had abused them, going so far as to

       claim that some of E.P.’s injuries were self-inflicted, the trial court reasonably

       concluded that Mother was unlikely to seek assistance for her excessive

       disciplinary methods without its intervention.


[27]   Mother argues that the trial court’s coercive intervention was unnecessary

       because she expressed a willingness to do whatever it took to reunify her family.

       However, the trial court was not obligated to give overriding weight to that

       testimony, and it did not. See In re S.D., 2 N.E.3d at 1286 (holding that we do

       not reweigh the evidence or rejudge witness credibility on appeal). This was

       reasonable in light of Mother’s denials that there were any issues to address,

       either with the Children’s behavior or her methods of discipline.


[28]   Mother also likens her case to Matter of E.K., 83 N.E.3d 1256 (Ind. Ct. App.

       2017), trans. denied. After three-year-old E.K. threw a temper tantrum, his

       father spanked him three times, twice over E.K.’s diaper and once on E.K.’s

       bare bottom. Id. at 1259. This discipline left bruises on E.K.’s buttocks which

       were noticed the next day by his daycare provider, who reported it to DCS.

       E.K. was not removed from his parents’ care following this incident. Id. E.K.’s

       father and mother fully cooperated with DCS, complied with a voluntary safety

       plan not to use physical discipline on E.K., and participated in home-based

       family counseling. Id. The father also completed psychological testing and

       followed its treatment recommendations. Id. Nevertheless, the trial court

       granted DCS’ request that E.K. be declared a CHINS, finding that its coercive

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 16 of 18
       intervention was necessary to protect E.K. Id. at 1260. This court reversed,

       concluding that there was no evidence that the father had any history of

       excessive discipline, he had not used physical discipline on E.K. after DCS’

       intervention, both parents had cooperated with DCS fully, and DCS had never

       felt it necessary to remove E.K. from the home. Id. at 1261-62. The court

       observed that “[o]ne lapse of judgment by [the f]ather is not enough to warrant

       a CHINS finding for E.K., where the parents had been fully cooperative in

       addressing that lapse.” Id. at 1262-63. The court also noted that it was unclear

       whether the parties had ever discussed the possibility of an informal adjustment,

       which could have been an alternative to a CHINS proceeding. Id. at 1263.


[29]   Based on E.K., Mother argues that her conduct was nothing more than “an

       isolated lapse in judgment” and that DCS should have attempted to pursue an

       informal adjustment. (Appellant’s Br. p. 9). We find this argument to be

       unavailing. The officer who intercepted E.P. on April 12, 2019, testified

       without objection that E.P. reported that Mother’s discipline that had resulted

       in E.P.’s visible wounds was “normal practice” and that “this has happened

       previously.” (Tr. Vol. I, p. 103). Father testified that he had to intervene

       between Mother and the Children in the past because Mother was hitting them

       too hard or too much. Therefore, there was evidence in the record that

       Mother’s excessive discipline was not just a one-time lapse in judgment. In

       addition, the trial court’s determination was also based on the animosity

       between the parents, which was long-standing and apparent even during the

       fact-finding hearings.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 17 of 18
[30]   We also find Mother’s call for an informal adjustment to be unpersuasive. The

       record is bereft of any formal request by Mother to DCS or argument to the trial

       court in favor of an informal adjustment. The trial court cannot be said to have

       erred by failing to provide an outcome that was never requested or argued.

       However, Mother did ask FCM Urick at the fact-finding hearing whether DCS

       had considered an informal adjustment, and her response was that it had not

       because the issues involved were “quite deep and large.” (Tr. Vol. I, p. 197).

       We find this conclusion to be supported by the record, because unlike E.K.,

       Mother’s conduct was not isolated, the April 12, 2019, incident was serious

       enough that the Children were removed from her care, and Mother had not

       begun family therapy and had only just begun her supervised, therapeutic

       parenting time with the Children. Therefore, she had not demonstrated any

       long-term ability to follow up on her stated willingness to comply with DCS

       directives. In short, we conclude that there is no evidence in the record that an

       informal adjustment was a necessary prelude to filing a CHINS petition in this

       case.


                                             CONCLUSION
[31]   Based on the foregoing, we conclude that the trial court’s determination that its

       coercive intervention was necessary to protect the Children was supported by

       sufficient evidence in the record.


[32]   Affirmed.


[33]   Baker, J. and Brown, J. concur

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2450 | March 24, 2020   Page 18 of 18